Name: Commission Regulation (EEC) No 1165/91 of 3 May 1991 correcting Regulation (EEC) No 1124/91 fixing the maximum export refund for white sugar for the first partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 963/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/78 Official Journal of the European Communities 4. 5 . 91 COMMISSION REGULATION (EEC) No 1165/91 of 3 May 1991 correcting Regulation (EEC) No 1124/91 fixing the maximum export refund for white sugar for the first partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EEC) No 963/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of . Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular point (b) of the first subparagraph of Article 19 (4) thereof, Whereas Commission Regulation (EEC) No 1124/91 (') fixes the maximum export refund for white sugar for the first partial invitation to tender issued pursuant to Commission Regulation (EEC) No 963/91 (4) ; whereas a check has shown that the amount is not in accordance with the opinion delivered by the Management Committee for Sugar ; whereas the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1124/91 , the amount 'ECU 44,771 ' is hereby replaced by 'ECU 41,771 '. Article 2 This Regulation shall enter into force on 4 May 1991 . It shall apply from 3 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 54, 28 . 2 . 1991 , p . 22. 0 OJ No L 111 , 3 . 5 . 1991 , p. 33 . (4) OJ No L 100, 20. 4. 1991 , p . 9 .